BLANCHARD, J.
The order appealed from must be reversed. The affidavit upon which the order for the examination of the judgment debtor was made fails to state the residence of the judgment debtor at the time of the' commencement of the proceeding. This is a necessary allegation to give the court jurisdiction, under subdivision 2 of section 2438 of the Code "of Civil Procedure. The case of Schenck v. Irwin, 60 Hun, 361, 15 N. Y. Supp. 55, is authority for this proposition.
The order denying the motion to vacate the proceedings is reversed, with $10 costs and disbursements, and the motion should be granted, with $10 costs. All concur.